[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION REGARDING DEFENDANT'S APPLICATION FOR DISCHARGE OF JUDGMENT LIEN DEFENDANT'S MOTION TO VACATE/MODIFY BANK EXECUTION
The plaintiff filed an application to confirm an arbitration award which was granted by the court, Nadeau, J., on February 4, 1998. The plaintiff subsequently placed a judgment lien on certain personal property of the defendant and obtained a bank execution in the amount of $43,133.00. The defendant now moves to discharge the judgment lien on the ground that the lien covers more property than is necessary to secure the judgment.1 The defendant further moves to vacate and/or modify the bank execution for the reason that the amount of said execution is inaccurate.
The order of February 4, 1998 provides that "[i]n light of the order entered on January 15, 1998 by the Court (Nadeau, J.), the Court hereby grants plaintiff's application to confirm the arbitrator's award."2 It is important to note that the plaintiff's application specifically alleged that the arbitrator awarded the total sum of $43,133.
The defendant contends that the arbitrator's award was for $4,144.00 and, therefore, the order of February 4 could not have exceeded that amount. The actual amount of the arbitrator's award, however, is an issue that was presumably decided by Judge Nadeau when he granted plaintiff's application seeking to confirm an award of $43,133.00. This court will not give the defendant another opportunity to re litigate this issue.3 Accordingly, the defendant's motions are denied.
ROGERS, JUDGE